Exhibit 10.2


ADMINISTRATIVE SERVICES AGREEMENT


This Administrative Services Agreement (the “Agreement”) is entered March 1,
2010 by and between B Green Innovations, Inc., a New Jersey corporation, with
its principal office at 750 Route 34, Matawan, NJ, 07747 (“B Green”), and
iVoice, Inc., a New Jersey corporation, with its principal office at 750 Route
34, Matawan, NJ, 07747 (the “Company”).


WHEREAS, B Green and the Company have agreed for B Green to provide the Company
certain corporate services;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties hereto agree as follows:


1. Services


1.1 During the term of this Agreement, B Green shall provide the following
Services to the Company:


a.           Contract review
b.           Issuing sales orders
c.           Invoicing
d.           Collections
e.           Review inventory records, warehousing reports, etc.
f.           Manage employee records
g.           Process payroll
h.           Manage insurance coverages (health, liability, etc)
i.           Accounts Payable
j.           Accounts Receivable
k.           Expense reimbursement
l.           Vendor payments
m.           Manage cash accounts
n.           Maintain accounting records
o.           Prepare periodic tax filings
 
p.
Manage quarterly review and year-end audit in conjunction with outside auditors

 
q.
Office premises at the headquarters of B Green.



1.2 B Green shall perform the Services in a timely and efficient manner, in
accordance with all applicable laws, regulations and ordinances, and shall
assign to each of the Services substantially the same priority as assigned to
services of like category performed in its own operations.


 
 

--------------------------------------------------------------------------------

 
 
2. Term


2.1 The term of this Agreement shall commence on February 1, 2010 and shall
continue on a month to month basis, unless terminated by either party by
providing thirty (30) advance written notice to the non-terminating party.


3. Fees


In consideration for the Services, the Company shall pay B Green a monthly fee
of Four Thousand Dollars ($4,000) per month.


4. Obligations and Relationship


Both parties to this Agreement shall at all times act as independent contractors
and, notwithstanding anything contained herein, the relationship established
hereunder between the parties shall not be construed as a partnership, joint
venture or other form of joint enterprise.  Except as expressly authorized by a
party hereto, no party shall be authorized to make any representations or to
create or assume any obligation or liability in respect of or on behalf of the
other party, and this Agreement shall not be construed or constituting either
party or the agent of the other party.


5. Limited Liability; Indemnification


5.1 B Green shall not be liable to the Company for any loss, claim, expense or
damage, including indirect, special, consequential or exemplary damages, for any
act or omission performed or omitted by it hereunder so long as its act or
omission does not constitute fraud, bad faith or gross negligence.  B Green
shall not be liable to the Company for the consequences of any failure or delay
in performing any Services if the failure shall be caused by labor disputes,
strikes or other events or circumstances beyond its control and it shall have
provided prompt notice to the Company of its inability to perform Services and
the reason therefor.


5.2 In any action, suit or proceeding (other than an action by or in the right
of the Company) to which B Green or any agent or employee of B Green performing
Services hereunder (an “Indemnitee”) was or is a party by reason of his or its
performance or non-performance of Services, the Company shall indemnify the
Indemnitee and hold the Indemnitee harmless from and against expenses,
judgments, fines and amounts paid (with the consent of the Company) in
settlement actually and reasonably incurred by the Indemnitee in connection
therewith if the Indemnitee acted in good faith and provided that the
Indemnitee’s conduct does not constitute negligence or misconduct.


6. Confidentiality


Any and all information obtained by B Green in connection with the Services
contemplated by this Agreement shall be held in the strictest confidence and not
disclosed to any other person without the prior written consent of the Company.


 
 

--------------------------------------------------------------------------------

 
 
7. Notices


All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given
on:  (a) the date of delivery, if delivered in person against written receipt
therefor, or by nationally recognized overnight delivery service or
(b) five (5) days after mailing if mailed from within the continental United
States by postage pre-paid certified mail, return receipt requested to the party
entitled to receive the same:
 

 
If to B Green:
B Green Innovations, Inc.
   
750 Route 34
   
Matawan, NJ  07747
   
Attention:                      Jerome Mahoney
   
Telephone: 732-441-7700
   
Facsimile:  732-441-9895
       
And if to the Company:
iVoice, Inc.
   
750 Route 34
   
Matawan, NJ  07747
   
Attention:                      Jerome Mahoney
   
Telephone: 732-441-7700
   
Facsimile:  732-441-9895



Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.
 


8. Binding Effect


This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties and their respective successors.


9. No Third Party Beneficiaries


This Agreement is solely for the benefit of the parties hereto and shall not
confer upon third parties and remedy, claim, cause of action or other right in
addition to those existing without reference to this Agreement.


10. Entire Agreement


This Agreement constitutes the entire agreement between the parties with respect
to the subject matters covered hereby and supersedes any prior agreement or
understanding between the parties with respect to those matters.
 
 
 

--------------------------------------------------------------------------------

 

 
11. Assignment; Amendment; Waiver


This Agreement may not be amended nor may any rights hereunder be waived except
by an instrument in writing signed by the party sought to be charged with the
amendment or waiver.  The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


12. Governing Law


This Agreement shall be construed in accordance with and governed by the laws of
the State of New Jersey, without giving effect to the provisions, policies or
principles thereof relating to choice or conflict of laws.


13. Headings


The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
















{the remainder of this page has been intentionally left blank}
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


IVOICE, INC.






By:                                                  
Jerry Mahoney
President




B GREEN INNOVATIONS, INC.






By:                                                  
Jerome Mahoney
President